t c memo united_states tax_court nathan p and geraldine v morton petitioners v commissioner of internal revenue respondent docket no filed date james l kissire and bob j shelton for petitioners john repsis for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency in and penalty on petitioners' federal_income_tax for deficiency sec_6662 penalty dollar_figure dollar_figure unless stated otherwise all section references are to the internal_revenue_code as in effect for after concessions the issues remaining for decision are whether the fair_market_value of the capital stock of soft warehouse inc swi on date was dollar_figure per share as petitioners contend or dollar_figure per share as determined by respondent and whether petitioners are liable for the accuracy-related_penalty prescribed by sec_6662 respondent's motion in limine as a preliminary matter we must decide respondent's motion in limine wherein she asks the court to overrule certain evidentiary objections reserved by petitioners in the stipulation of facts petitioners object to the admission of the following joint exhibits a memorandum prepared by dubin clark co inc dubin clark describing its purchase of swi a memorandum prepared by continental illinois national bank and trust co of chicago continental bank for the purpose of approving financing for dubin clark's purchase and subsequent expansion of swi a valuation of a noncontrolling equity_interest in swi as of date prepared by kpmg peat marwick and dated date a confidential private_placement memorandum dated date prepared by goldman sachs co and alex brown sons inc and a prospectus for compusa the successor company of swi dated date prepared by kidder peabody co inc and the first boston corp petitioners argue that these documents are irrelevant to our determination of the value of swi stock as of date insofar as they relate to events or conditions arising after that date petitioners maintain that only events or conditions which are reasonably foreseeable to a hypothetical buyer and seller on the valuation_date can be considered in determining the value of the subject property on that date petitioners also argue that even if the documents are relevant they should not be admitted into evidence because they create an undue risk of prejudice and confusion of the issues which outweighs their probative value respondent on the other hand contends that the documents are relevant because they represent subsequent evidence of the value of swi stock on the valuation_date respondent points out that all of the documents were drafted by disinterested third parties incident to a sale or issuance of swi stock and that they were drafted for purposes other than litigation respondent also maintains that the documents do not create an undue risk of prejudice the primary issue in this case is the fair_market_value of swi stock as of date fair_market_value is generally defined as the price at which property would change hands between a willing buyer and a willing seller on a fixed date neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see sec_20_2031-1 estate_tax regs 411_us_546 977_f2d_1454 fed cir estate of 748_f2d_1109 6th cir revg tcmemo_1982_440 425_f2d_1406 5th cir affg tcmemo_1969_91 79_tc_938 73_tc_266 culp v commissioner tcmemo_1989_517 applying this standard to sec_83 election evidence is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid we agree with petitioners that unforeseeable events occurring after the hypothetical date of sale which alter the value of the property should not be considered in fixing fair_market_value see 763_f2d_891 7th cir however this court has drawn a distinction between subsequent events which affect the value of the property and those which merely provide evidence of such value on the valuation_date see 101_tc_412 subsequent events or conditions which affect the value of the property can be taken into account only if they are reasonably foreseeable on the valuation_date id for example the discovery of oil on real_property after the valuation_date could affect what a willing buyer would pay and what a willing seller would demand for the property on the valuation_date if the buyer and seller could foresee the discovery if the discovery was unforeseeable on the valuation_date then it could not affect the value of the property on the valuation_date and should not be considered in determining the value of the property on that date see id estate of hillebrandt v commissioner tcmemo_1986_560 conversely subsequent events which merely provide evidence of the value of the property on the valuation_date can be taken into account regardless whether they are foreseeable on the valuation_date see id estate of jung v commissioner supra in considering such events appropriate adjustments must be made for changes in inflation general economic conditions in the industry technological advances and similar factors id for example a subsequent arm's-length sale of the property appropriately adjusted to take account of general economic differences between the valuation_date and the date of the sale is relevant because it provides evidence of the value of the property on the valuation_date see id pincite indeed this and other courts have recognized on many occasions that in determining the value of unlisted stocks actual sales made in reasonable amounts at arm's length in the normal course of business within a reasonable_time before or after the valuation_date are the best criteria of market_value 73_tc_266 citing fitts' 237_f2d_729 8th cir affg tcmemo_1955_269 see also estate of jung v commissioner supra 79_tc_938 estate of campbell v commissioner tcmemo_1991_615 in light of the foregoing we find that each of the items at issue except for the compusa prospectus is relevant to our determination of the value of swi stock as of date the dubin clark memorandum describing the terms of its purchase of swi item number above and the memorandum prepared by continental bank for purposes of approving financing for that transaction item number above were both prepared prior to the valuation_date both documents were prepared in connection with dubin clark's purchase of swi and neither describes subsequent events which affected the value of the stock accordingly these documents are directly relevant to our determination of the value of swi stock on the valuation_date see estate of jung v commissioner supra the valuation of a noncontrolling equity_interest in swi prepared by kpmg peat marwick item number above and the confidential private_placement memorandum prepared by goldman sachs co and alex brown sons inc item number above were both prepared after the valuation_date however both of these documents contain information regarding the value of swi stock within a reasonable_time after that date and neither describes subsequent events which affected the value of swi stock both documents also represent valuations of swi stock by third parties who were not influenced by the biases of litigation the fact that they were prepared after the valuation_date is a factor that we must consider in determining the probative value of the evidence but does not automatically make the documents irrelevant see 977_f2d_1454 fed cir the compusa prospectus item number above on the other hand is not relevant to our determination of the value of the stock at issue this document describes a public offering of swi stock almost years after the valuation_date based upon the record of this case we cannot find that the public offering was sufficiently foreseeable by the parties on the valuation_date accord- ingly we will sustain petitioners' objection insofar as the compusa prospectus is concerned we reject petitioners' argument that the items in question should not be admitted into evidence because estate of jung v commissioner supra and similar cases only allow consideration of subsequent arm's-length sales of the subject property as noted above the first two items describe conditions existing prior to the valuation_date assuming that petitioners' restrictive reading of estate of jung v commissioner supra is correct the next two items fit comfortably within that reading the confidential private_placement memorandum item number was in fact prepared in connection with an arm's-length sale of swi stock similarly the valuation of a noncontrolling equity_interest in swi item number was requested by the board_of directors to ascertain the price at which swi stock would change hands in an arm's-length sale accordingly we find that these documents are essentially indistinguishable from the events which were determined to be relevant in estate of jung v commissioner supra we also find that the documents in question do not create an undue risk of prejudice or confusion of the issues a court may exclude relevant evidence if its probative value is substantially outweighed by the danger of unfair prejudice confusion of the issues or misleading the jury or by considerations of undue delay waste of time or needless presentation of cumulative evidence fed r evid petitioners do not point to any specific facts which indicate that the evidence at issue would create an undue risk of prejudice or confusion of the issues if admitted rather petitioners merely state that respondent's documents would unduly prejudice petitioners and confuse the issues and should not be considered by this court in determining the value of the subject stock we find petitioners' conclusory statement in this regard both unsupported and unpersuasive the documents at issue are highly probative and do not in our estimation create an undue risk of prejudice or confusion of the issues accordingly we shall grant respondent's motion in limine and overrule petitioners' objections to the admission of the first four items listed above into evidence we shall overrule respondent's motion in limine and sustain petitioner's objection to the admission of the compusa prospectus item into evidence findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts stipulation of settled issues and exhibits attached to each are incorporated herein by this reference at the time they filed their petition in this case petitioners resided in dallas texas references to petitioner in this opinion are to mr nathan p morton petitioner is a business executive who specializes in retail marketing prior to date he was senior vice president of operations for home depot inc a retailer specializing in hardware and housewares when petitioner joined home depot in it operated stores when he resigned in home depot had grown to approximately stores swi was formed in by messrs errol jacobson and michael henochowicz swi sold computer hardware and software through warehouse superstore outlets by mail and through direct telemarketing by january of swi was operating two stores one in dallas texas and one in norcross georgia and was planning to open more messrs jacobson and henochowicz believed that swi could become a dominant force in its market and wanted to expand the company although their corporate contacts and experience in retail sales and distribution provided a significant benefit to swi messrs jacobson and henochowicz were both aware that they lacked the experience and capital necessary to expand the company accordingly messrs jacobson and henochowicz sold their swi stock to dubin clark in date although they continued working for the company after dubin clark's acquisition dubin clark's purchase of swi was structured as a stock purchase followed by a merger old swi was merged into new swi and new swi was the surviving entity in exchange for their stock in old swi the selling share- holders were to receive a total of dollar_figure million in cash the right to purchase approximately percent of the stock of new swi for dollar_figure per share and contingent annual cash payments for years following the sale equal to percent of the company's operating_profit in excess of dollar_figure million per year one-half of the contingent payments was designated as incentive compensation to insure the continuing involvement of the selling shareholders in the management of swi the other half was designated as earn- out payments swi calculated the dollar_figure price per share that the former owners paid for the stock of new swi by dividing paid-in capital by the number of shares outstanding after the acquisition ie paid-in capital as of date dollar_figure divided by total shares outstanding on the same date big_number the cash portion of the purchase_price was paid with retained earnings from old swi and the proceeds of debt incurred by new swi prior to the dubin clark purchase swi had virtually no long-term debt after the buyout swi had approximately dollar_figure million in outstanding debt the dubin clark purchase was completed on date messrs jacobson and henochowicz received a total of dollar_figure in contingent payments based upon operating income for the fiscal_year ended on date in date swi repurchased big_number of the shares held by messrs jacobson and henochowicz for dollar_figure in cash swi also purchased messrs jacobson's and henochowicz's rights to future contingent payments for a total of dollar_figure in cash dubin clark was a sophisticated investor with a proven record of successfully managing the growth of its acquisitions after acquiring swi dubin clark implemented a plan to expand the company dubin clark's original plan was to open one or two new stores per year and become dominant in certain regional markets this would have allowed dubin clark to withdraw excess cash from the business over the time it managed the company dubin clark intended to take swi public when sales reached dollar_figure to dollar_figure million which they expected to take about years an important aspect of dubin clark's plan to expand swi was hiring experienced management in accordance with this aspect of its plan swi approached petitioner in date and offered him a position overseeing the company's expansion dubin clark believed that petitioner's expertise in assembling management teams building corporate infrastructure and establishing plans to facilitate corporate growth was essential to its plan to expand swi petitioner originally rejected dubin clark's offer because he did not agree with its plan to make swi a dominant regional retailer rather petitioner believed that swi would be most competitive if it expanded into a variety of geographical markets dubin clark eventually agreed with petitioner's assessment and offered him the position of president and chief operating officer of swi petitioner accepted dubin clark's offer in date but did not join the company immediately because he had previously committed to assist home depot in a debt offering although he provided consulting services for a short time before his actual starting date and attended the opening of swi's third store in houston texas in april petitioner did not officially begin working for swi until date because of his outstanding business credentials petitioner's employment with swi increased the value of swi stock almost immediately dubin clark realized that to attract desirable managers to swi it needed to offer management candidates ownership interests in the company therefore on date swi's board_of directors adopted a share compensa- tion plan hereinafter referred to as the stock plan this stock plan authorized the board_of directors to allow employees to purchase stock in swi at a predetermined price the stock plan did not require that the stock be sold at fair_market_value in fact dubin clark contemplated that most of the shares would be sold for less than fair_market_value under the terms of the stock plan the price was originally set at dollar_figure per share and swi's board_of directors was authorized to make subsequent adjustments to this price although the stock plan provided that the price could not violate applicable state law it provided no other specific criteria for making these adjustments no valuation of swi's stock was made at the time the stock plan was adopted at this time it appears that there were big_number shares of swi capital stock outstanding and an additional big_number stock purchase warrants held by two lending institutions petitioner believed that leaving a secure position with home depot to join swi was a risky move and he would not have joined swi without obtaining a significant equity_interest in the company on date after some negotiation concerning the amount of stock petitioner would receive pursuant to the stock plan he and dubin clark entered into a stock purchase agreement hereinafter referred to as the agreement under which petitioner agreed to purchase shares of swi stock for dollar_figure per share this is the same price that messrs jacobson and henochowicz paid for their shares and is the initial price established under the stock plan neither swi nor petitioner obtained an independent valuation of the stock prior to or at the time of this purchase petitioner believed that the shares were fairly valuable and would have purchased more if he had been given the opportunity the stock petitioner purchased pursuant to the agreement was subject_to certain restrictions petitioner could not sell assign transfer pledge or dispose_of the stock to any person or entity other than swi in addition all of the shares were initially unvested however percent of the shares received were to become vested on the anniversary of the purchase each year so that all of the shares would be vested years from the date of sale the agreement also required swi to repurchase all of petitioner's shares within days of any termination of employment other than a voluntary termination by petitioner the repurchase price for vested shares was equal to the adjusted book_value per share the price for the unvested shares was set at the lesser_of the adjusted book_value per share or the original purchase_price on or before date petitioners filed with the internal_revenue_service a timely election under sec_83 regarding the swi stock petitioner purchased pursuant to the agreement in this election petitioners reported the fair_market_value of the swi stock to be dollar_figure per share the amount petitioner paid for the stock thus petitioners claimed that they realized no gross_income in from the purchase of the swi shares although petitioner received the subject stock on date the parties agree that date is the appropriate valuation_date with regard to the sec_83 election swi experienced moderate expansion during the first half of although it began the year with only two superstores it opened a third in houston texas in april and was preparing to open a fourth in los angeles by the end of june in addition its most successful store located in dallas had to be moved several times into larger facilities although the company was beginning to recruit experienced managers petitioner was the only new manager hired as of date swi was generally financially healthy at this time but it had some fiscal concerns including the significant amount of debt assumed to finance the buyout and expansion as of date swi had long term debt of approximately dollar_figure million and current liabilities of approximately dollar_figure million swi's balance_sheet as of date was as follows assets current_assets cash and equivalents net_accounts_receivable inventory prepaid expenses total dollar_figure big_number big_number big_number big_number property and equipment at cost furniture fixtures and equipment leasehold improvements property under capital lease capital projects in progress less accumulated depreciation big_number net property equipment net intangible assets deferred charges net big_number big_number big_number big_number big_number big_number deposits and other total assets big_number big_number liabilities current liabilities accounts_payable accrued liabilities income taxes payable current portion of capital lease obligations total dollar_figure big_number big_number big_number big_number capital lease obligations big_number bank credit agreement big_number senior subordinated notes big_number total long-term liabilities total liabilities big_number big_number shareholders' equity warrants common_stock additional paid in capital retained earnings total carryover_basis adjustment total shareholders' equity big_number big_number big_number big_number big_number liabilities shareholders' equity big_number big_number in the 5-month period ending on date swi experienced total sales of dollar_figure million gross_profit of dollar_figure million and net_income of dollar_figure during this same period swi's gross_profit margin decreased from percent to percent swi's future financial performance was expected to be impacted by the approximately dollar_figure million in capital expenditures necessary to open each new store and the annual management fee that swi was required to pay dubin clark on date swi had big_number shares of capital stock outstanding as mentioned above an additional big_number stock purchase warrants were held by two lending institutions swi's growth is evidenced by its income statements for the fiscal years and which are set out below fiscal_year ending net sales cost of sales gross_profit dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number selling general and administrative expenses salaries and employee_benefits advertising rent other expenses depreciation and amortization total operating income other income expense interest_income other income_interest expense total earnings before income taxes income taxes current deferred total net_income big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number the above figures for and are taken from an audited statement attached to a memorandum prepared by dubin clark describing its purchase of swi the figures for are a combination of old swi's figures and new swi's figures on date petitioners filed an application_for an automatic_extension of time to file their individual return for and paid the estimated_tax due on date petitioners requested an additional extension of time to file their return until date respondent granted this extension application on date petitioners' form_1040 u s individual_income_tax_return was signed on date and stamped received by respondent's austin texas service_center on date we note that respondent did not determine an addition_to_tax for late filing with respect to petitioners' return on their return petitioners valued their swi stock for sec_83 purposes at dollar_figure per share thus petitioners did not report any income on their return with respect to petitioner's purchase of shares of swi stock on date petitioner purchased an additional shares of swi stock for dollar_figure per share petitioners thereafter made a sec_83 election with respect to these additional shares in which they reported the fair_market_value of the stock to be dollar_figure per share this second sec_83 election is not at issue in this case in petitioners filed a form 1040x amended u s individual_income_tax_return with respect to their return in the amended_return petitioners claim to have overpaid their income_tax due to an accounting error for an s_corporation in which petitioners owned shares this amendment is not at issue in this case swi did not obtain an independent valuation of its stock until date petitioner did not personally obtain an appraisal of the subject stock until preparation for trial swi stock was not publicly traded at any time during opinion the principal issue for decision in this case is whether the value of the swi stock petitioner purchased was greater than the dollar_figure per share he paid and reported on his sec_83 election sec_83 provides generally that the value of property transferred in_connection_with_the_performance_of_services must be included in the gross_income of the taxpayer who performs the services the value of such property is included in income in the first year in which the taxpayer's rights in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is earlier at such time the excess of the fair_market_value of the property over the amount if any that the taxpayer paid for such property is included in the taxpayer's gross_income sec_83 allows a taxpayer to elect to include in gross_income in the year of receipt the value of the property transferred in exchange for services regardless of whether his or her rights in the property are trans- ferable or subject_to a substantial_risk_of_forfeiture sec_83 provides as follows b election to include in gross_income in year of transfer -- in general --any person who performs services in connection with which property is transferred to any person may elect to include in his gross_income for the taxable_year in which such property is transferred the excess of-- a the fair_market_value of such property at the time of transfer determined without regard to any restriction other than a restriction which by its terms will never lapse over b the amount if any paid for such property if such election is made subsection a shall not apply with respect to the transfer of such property and if such property is subsequently forfeited no deduction shall be allowed in respect of such forfeiture the parties agree that petitioners were eligible to make an election under sec_83 with regard to their swi stock the sole dispute between the parties to this case is over the fair_market_value of the stock at the time of the purchase date in their sec_83 election petitioners claimed that the fair_market_value of the stock was dollar_figure per share the price petitioner paid for his shares in the notice_of_deficiency respondent determined that the fair_market_value of the stock was dollar_figure per share and that petitioners' taxable_income should therefore be increased in the amount of dollar_figure ie dollar_figure minus dollar_figure times in a report prepared for trial petitioners' expert valued the stock at dollar_figure per share at trial respondent's expert testified that the stock was worth dollar_figure per share generally fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts 411_us_546 quoting sec_20_2031-1 estate_tax regs see also culp v commissioner tcmemo_1989_517 applying this standard to a sec_83 election the determination of fair_market_value is a question of fact to be resolved from a consideration of all rele- vant evidence in the record and appropriate inferences therefrom see 101_tc_412 79_tc_938 73_tc_266 43_tc_663 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir petitioners bear the burden of proving that the fair_market_value determined by respondent is incorrect see rule a tax_court rules_of_practice and procedure estate of jung v commissioner supra pincite estate of winkler v commissioner tcmemo_1989_ all rule references hereinafter are to the tax_court rules_of_practice and procedure determining fair_market_value is often difficult where as here the subject property is the capital stock of a closely_held_corporation for which no public market exists in these circumstances an actual arm's-length sale of the stock in the normal course of business within a reasonable_time before or after the valuation_date is the best evidence of fair_market_value see estate of andrews v commissioner supra pincite estate of campbell v commissioner tcmemo_1991_615 sec_20_2031-2 estate_tax regs in the absence of such sales fair_market_value is determined by considering inter alia a b the nature of the business and the history of the enterprise from its inception the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the stock and the financial condition of the business d the earning capacity of the company e f g h the dividend paying capacity of the company whether or not the enterprise has goodwill or other intangible value the size of the block of stock to be valued and the market price of stock of corporations engaged in the same line or similar line_of_business having their stocks actively_traded in a free and open market either on an exchange or over-the-counter rev_rul sec_4 c b pincite see also sec f estate_tax regs these factors are not intended to be all-inclusive and cannot be applied with mathematical certainty see revrul_59_60 sec_3 c b pincite because petitioners made a sec_83 election with respect to the subject stock and because the restrictions on the stock were not perpetual the value of the swi stock for sec_83 purposes must be determined as though the restrictions did not exist sec_83 there are three generally accepted methods of determining the value of stock the market comparison approach the income approach and the cost approach fishman valuation termination and methodology in financial valuation businesses and business interests par zukin ed under the market comparison approach the value of stock is determined by comparison to the stock of similar companies with publicly traded stock id at par under the income approach the value of stock is equal to the present_value of the company's future income stream id at par under the cost approach the value of stock is equal to the fair_market_value of the company's assets less the total amount of liabilities id at par we note that we are not bound by the methods or opinions of any of the experts who testify at trial but may use their opinions to assist in determining the value of the subject property 84_tc_722 estate of campbell v commissioner tcmemo_1991_615 one expert may be persuasive on a particular element of valuation and another may be persuasive on another element 86_tc_547 thus we may adopt some aspects of an expert's testimony and reject others 304_us_282 petitioners' expert mr robert conklin of ernst young relied solely on the income approach in valuing the swi stock mr conklin did not use the market comparison approach because he believed that there were no sufficiently comparable companies in existence as of the valuation_date he did not use the cost approach because he felt it tends to minimize the value of assets and fails to consider intangibles such as goodwill mr conklin utilized a discounted cash_flow analysis to calculate the fair_market_value of swi stock under this analysis the value of stock is equal to the present_value of the cash_flow the company is expected to generate in the future mr conklin began his analysis by estimating swi's net_income for the year period from to and what he described as a terminal year he calculated this net_income figure by estimating the total sales swi could expect to generate from each store and multiplying by the number of stores swi could be expected to operate each year mr conklin assumed that swi would expand its operations rapidly from to and that it would open a constant number of new stores each year thereafter until reaching a total of stores in that year he also assumed that newly opened stores would generate revenues of dollar_figure million per year while mature stores would generate dollar_figure million additionally mr conklin assumed that swi's gross_profit margin would grow by percent each year reaching an industry norm of percent of sales by to reflect improved management and economies of scale mr conklin next reduced swi's estimated total sales by operating pre-opening capital interest tax and other expenses to arrive at a projected net_income for each year in calculating the amount of such expenses mr conklin assumed that beginning operating_expenses for each store would equal percent of net sales and that this figure would decrease by percent per year over a 9-year period beginning the second year to reach a minimum ratio of percent he also assumed that each new store opening required capital expenditures of dollar_figure million and pre-opening expenditures of dollar_figure mr conklin next estimated swi's debt-free residual cash_flow for each year he calculated this figure by reducing net_income by incremental working_capital which he described as the amount of working_capital required to support accounts receivables and inventory mr conklin assumed that this figure for each year would equal percent of the increase in sales over the previous year he then added depreciation and deducted capital expenditures to reach a final debt-free residual cash_flow for each year next mr conklin reduced debt-free residual cash_flow each year to present_value applying a discount rate of percent mr conklin chose this discount rate after examining the risk inherent in swi's financial structure and the risk associated with swi's general business_enterprise according to mr conklin the discount rate reflects the rate of return an investor would require before devoting money to a particular enterprise considering its particular economic market and industry risks in this regard mr conklin examined the capital structure of the computer retailing industry as well as the economic market and industry risk on the valuation_date he believed that swi presented a particularly risky investment due to difficulties in obtaining financing for expansion and a high degree of risk in the computer and related markets additionally mr conklin believed that the discount rates for venture capital funds averaged between to percent or more due to the business risk associated with swi's position he did not cite any authority for this conclusion either in his expert report or in his testimony at trial nor did he state whether this rate of return is generally required for venture capitalists or is specific to an investment in swi mr conklin believed that a 35-percent rate of return was necessary not only to justify the high degree of risk involved in dubin clark's investment in swi but also to allow dubin clark to make an overall profit despite the failure of other ventures after calculating the present_value of swi's debt- free residual cash_flow for each year mr conklin reduced the sum of these values by the book_value of debt outstanding in to arrive at the fair_market_value of equity enterprise basis finally mr conklin divided this figure by the total number of shares outstanding to reach the price per share mr conklin computed this value assuming percent percent and percent terminal growth rates this produced per share values of dollar_figure dollar_figure and dollar_figure respectively mr conklin then reduced these figures to reflect a minority and marketability discount of percent which he based on the mergerstat review this produced a range of values of dollar_figure dollar_figure and dollar_figure per share based on this range mr conklin concluded that the fair_market_value of swi stock as of date was dollar_figure per share we find petitioners' expert's valuation unpersuasive first the results of mr conklin's analysis fluctuate wildly with minor changes in basic assumptions for example minor changes in what mr conklin terms incremental working_capital cause drastic changes in the overall value of the stock under his analysis incremental working_capital is measured as a percentage of the increase in sales over the prior year throughout his analysis mr conklin assumed that swi would require working_capital each year equal to percent of the increase in sales over the previous year however a change in this figure of just percentage_point to percent leaving all of mr conklin's other assumptions unchanged and applying a 7-percent growth rate causes the price per share to increase by our calculation to dollar_figure this is troubling in light of the fact that mr conklin agreed on cross-examination that percent was a reasonable figure for incremental working_capital given the importance of incremental working_capital to mr conklin's valuation model and the volatile effect this figure has on his overall valuation we find troubling mr conklin's concession as to the reasonableness of using percent moreover we note that information contained in mr conklin's report suggests that swi's incremental working_capital had fluctuated between percent and dollar_figure percent during the 4-year period from to our computation of those percentages is as follows in thousands total sales change from previous year working_capital incremental working_capital dollar_figure dollar_figure -- big_number -- -- dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number the discount rate employed in mr conklin's valua- tion model is also bothersome mr conklin testified that he chose a discount rate of percent to reflect the rate of return required by venture capitalists before devoting money to a particular enterprise mr conklin testified that venture capitalists generally require between and 60-percent return and that his 35-percent discount rate was conservative however mr conklin did not provide any objective support either at trial or in his expert report for selecting a discount rate in this range moreover the discount rate is another extremely problematic variable in mr conklin's model changing the discount rate just percentage points from to percent leaving all other variables the same and applying a 7-percent growth rate causes an increase in the overall valuation from by our calculation dollar_figure per share to dollar_figure per share a discount rate of percent produces a final value of dollar_figure per share once again the volatile nature of mr conklin's valuation model along with the lack of objective support for his assumptions causes us concern about the accuracy of his final calculation we are also not persuaded by petitioners' argument that the dollar_figure price per share established in the original acquisition transaction and used in connection with the share compensation plan supports the accuracy of petitioners' expert's valuation in consideration for their shares in old swi dubin clark gave messrs jacobson and henochowicz dollar_figure million in cash the right to contingent payments of percent of the company's operating_profit in excess of dollar_figure million for the next years and the right to purchase approximately percent of the stock of new swi for dollar_figure per share we agree with respondent that this price per share does not accurately reflect the fair_market_value of the stock after the acquisition transaction indeed as mentioned above the dollar_figure price for the new swi shares was computed by dividing paid-in capital as of date dollar_figure by the number of shares of new swi stock outstanding at that time big_number it bears no necessary correlation to the value of the swi stock after the acquisition transaction furthermore there is no evidence that it was intended to reflect the value of the new swi stock after the transaction it was just one component of the overall acquisition transaction in which dubin clark acquired the interests of messrs jacobson and henochowicz in old swi and was not a separate arm's- length sale reflecting the fair_market_value of the specific block of stock accordingly the price established in the acquisition transaction does not necessarily reflect the fair_market_value of the stock at that time or months later when petitioner acquired the stock at issue moreover dubin clark established the share compensation plan for the express purpose of attracting talented management to swi one way to accomplish this purpose was to offer prospective managers a significant discount on the shares made available for purchase the language of the stock plan itself confirms that the board_of directors contemplated selling stock at less than fair_market_value paragraph a of the stock plan provides as follows the purchase_price for the shares of common_stock to be offered and sold from time to time by the company pursuant to this plan shall be initially dollar_figure per share and thereafter as determined from time to time by the board the board is authorized to offer and sell shares of common_stock pursuant to this plan at less than fair_market_value in order to compensate qualified employees directors officers consultants and advisers of the company thus the language of the stock plan itself suggests that the initial purchase_price of dollar_figure per share was less than the fair_market_value of the stock at the time the stock plan was adopted further petitioner himself testified at trial that he believed the value of swi increased at the moment he joined the company because petitioner purchased the subject stock after he officially joined the company the value of the stock was by his own admission greater than it was at the time the dollar_figure price per share was established thus we find that the price of dollar_figure per share established in the original acquisition transaction and the share compensation plan does not provide an accurate measurement of the value of the stock events occurring after the valuation_date provide additional evidence that petitioner's stock in swi was worth more than dollar_figure per share on date first in a letter dated date kpmg peat marwick valued a noncontrolling interest in swi at dollar_figure to dollar_figure per share as of date only months after the valuation_date second in a confidential private_placement memorandum goldman sachs co and alex brown sons inc determined this value to be approximately dollar_figure per share as of date finally petitioner himself reported the value of the additional shares of swi stock he purchased on date at dollar_figure per share taking into account changes in general economic and other circumstances between date and the dates of these subsequent valuations we find respondent's valuation much more reasonable than petitioners' in light of the foregoing we reject petitioners' expert's valuation in its entirety cf 74_tc_441 see also 85_tc_934 accordingly we find that petitioners have failed to satisfy their burden of proving that respondent's determination of the fair_market_value of the subject stock is erroneous see rule a we thus accept respondent's determination in its entirety and find that the stock purchased by petitioner had a fair_market_value of dollar_figure per share as of date next we must decide whether petitioners are liable for the accuracy-related_penalty prescribed by sec_6662 respondent determined that petitioners are liable for the penalty with regard to the deficiencies attributable to both the swi stock and an unrelated transaction involving stock in home depot inc although the amount of the deficiency arising from the transaction in home depot stock was settled the sec_6662 penalty was not sec_6662 imposes a penalty equal to percent of any portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 disregard is defined as any careless reckless or intentional disregard sec_6662 petitioners bear the burden of proving that respondent's determina- tion of negligence or intentional disregard of rules or regulations is erroneous rule a 85_tc_127 affd 845_f2d_746 7th cir affd sub nom 808_f2d_1219 6th cir affd without published opinions sub nom woolridge v commissioner 800_f2d_266 11th cir affd without published opinion sub nom bramblett v commissioner 810_f2d_197 5th cir affd sub nom 813_f2d_293 9th cir with regard to the deficiency arising from the swi stock petitioners point to the fact that petitioner engaged in extensive discussions with dubin clark regarding his employment with swi and his purchase of swi stock petitioners argue that through these discussions petitioner made a reasonable effort to determine the value of swi and that he had no reason to expect that the stock was worth more than the dollar_figure per share that he paid petitioners also argue that given petitioner's business experience and expertise this determination was reasonable we disagree although petitioner is a successful businessman he is neither an accountant nor an expert in property valuation the record indicates that petitioners received professional assistance in preparing their tax_return for the year in issue however there is nothing in the record to show that petitioners relied on expert advice in valuing the swi stock or that they provided the return preparer with all of the information needed to value the stock under the circumstances we find that petitioners failed to do what a reasonable and ordinarily prudent person would have done under the circumstances to value the swi stock see generally 85_tc_934 accordingly we find that petitioners are liable for the penalty prescribed by sec_6662 for negligence with respect to the swi stock sec_6662 it is unnecessary to consider whether they are liable for the same penalty by reason of a substantial_understatement of tax with respect to the swi stock see sec_6662 petitioners have not challenged respondent's deter- mination of negligence with respect to the understatement attributable to the gains from a transaction involving home depot stock although the stipulation of settled issues states that petitioners concede underreporting the gain as determined in respondent's notice_of_deficiency the stipulation is silent on the issue of the sec_6662 penalty at trial petitioners' counsel informed the court that this issue had not been resolved petitioners bear the burden of proving that they are not liable for the penalty as determined by respondent rule a petitioners have not met this burden with respect to the understatement attributable to the transaction involving home depot stock they introduced no evidence disputing the sec_6662 penalty and failed to raise any argument during trial or on brief as to why the penalty is inapplicable accordingly we sustain respondent's determination that petitioners are liable for the sec_6662 penalty with respect to such understatement in light of the foregoing and to reflect concessions and settled issues an appropriate order will be issued granting respondent's motion in limine in part and denying respondent's motion in limine in part and decision will be entered under rule
